DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both "hook face" in figure 3 and "slot" in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 4 paragraph 4 line 3 ".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the method steps “c. applying a force to the front edge and rear edge for pushing the front edge and rear edge toward each other; d. forming a tubular collar surrounding the neck of the animal”. It is if steps “c” and “d” are separate steps or if “d” is the intended result of “c”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albers (US 8,286,593).
Regarding claim 1, Albers teaches a veterinary or grooming collar for restraining side to side movement of the animal's head (Figs 1-5) comprising: 
a foam base (Fig 1 Item 10- collar) having a length with a front edge and a rear edge (Fig 2 Items 14 & 16- ends), a width with a top edge and a bottom edge (Col. 5 Lines 14-20), 
an arcuate cut centrally disposed along the top edge of the foam base (Fig 2 Item 22- jaw guide), the neck of the animal received in the arcuate cut when the front edge and rear edges are pushed toward each other thereby forming a tubular collar surrounding the neck of the animal (Fig 1 Item 10- collar), 
fastener means (Fig 2 Item 40- connector member) mounted on the front edge and on the rear edge for connecting the front edge to the rear edge for retaining the collar around the neck of the animal, 
whereby the collar restricts rotation of the animal's head when the collar is mounted around the animal's neck (Col. 6 Lines 11-14) yet allows the animal to have its forward and peripheral vision unimpaired (Fig 1).
Regarding claim 5, Albers teaches all of the abovementioned claim 1 and further teaches wherein the fastener means (Fig 2 Item 40- connector member) comprises a hook and loop fastener (Col. 6 Lines 49-53).
Regarding claim 6, Albers teaches a method for restraining the movement of an animal's head during a veterinary examination or during grooming (Col. 7 Lines 15-29) comprising the steps of- 
placing a foam collar around the neck of the animal (Col. 7 Lines 15-17), the collar having a base with a length with a front edge and a rear edge, a width with a top edge and a bottom edge, and an arcuate cut 
applying a force to the front edge and rear edge for pushing the front edge and rear edge toward each other (Col. 7 Lines 19-20); 
forming a tubular collar surrounding the neck of the animal (Col. 7 Lines 19-20); fastening the front edge and the rear edge to each other for retaining the collar around the neck of the animal (Col. 7 Lines 21-24); 
restricting rotation of the animal's head when the collar is mounted around the animal's neck (Col. 6 Lines 11-14) yet allowing the animal to have its forward and peripheral vision unimpaired (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Albers (US 8,286,593) as applied to claim 1 above, and further in view of Huegelmeyer (US 5,628,283).
Regarding claim 2, Albers teaches all of the abovementioned claim 1 but is silent to the arcuate cut comprising a tapered edge for providing a comfortable edge against the animal’s neck.
Huegelmeyer teaches within the same field of endeavor and reasonably pertinent to the invention a collar for dogs (Fig 1) with tapered edges (Col. 2 Lines 9-19) for providing a comfortable edge against the animal’s neck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Albers’ animal collar with the further teachings of Huegelmeyer’s tapered edge in order to reduce injury to the animal by removing sharp corners in contact with the animal.
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Albers (US 8,286,593) as applied to claim 1 above, and further in view of Campbell (US 6,129,054).
Regarding claim 3, Albers teaches all of the abovementioned claim 1 and further teaches wherein the foam base is made from a polymeric foam (Col. 5 Lines 4-13)
However, Albers is silent as to the foam base specifically made from a polyethylene foam.
Campbell teaches within the same field of endeavor and reasonably pertinent to the invention an animal collar (Fig 10 Item 150- collar) wherein the foam base is made from polyethylene foam (Col. 3 Lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Albers’ animal collar with the further teachings of Campbell’s polyethylene foam in order to provide an animal collar with both adequate stiffness and flexibility for movement restriction. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Regarding claim 4, modified Albers teaches all of the abovementioned claim 3 and further teaches wherein the polyethylene foam is a crosslinked polyethylene foam (Campbell- Col. 3 Lines 54-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/C.K.H./Examiner, Art Unit 3642        

/MARC BURGESS/Primary Examiner, Art Unit 3642